Citation Nr: 1439210	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual disability due to heat stroke.

2.  Entitlement to service connection for cardiovascular disease, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for hypertension and heat stroke.  

The Board remanded the claims for additional development in July 2007 and September 2008.

In a July 2009 decision, the Board denied entitlement to service connection for a residual disability due to heat stroke and service connection for a cardiovascular disease, to include hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2010 Joint Motion for Remand (JMR) and a May 2010 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  

The Board remanded the claim for additional development in October 2010, July 2012, and in April 2013.


FINDINGS OF FACT

1.  The Veteran does not currently have a residual disability as a result of an episode of heat stroke alleged to have occurred in Panama, during active service.

2.  Coronary artery disease and hypertension first manifested many years after service and there is no probative evidence of record which establishes that either disability is related to an event or illness in service or manifested within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a residual disability due to heat stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The criteria for service connection for cardiovascular disease, to include hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The duty to notify has been fulfilled.  The RO provided pre-adjudication VCAA notice by a letter sent in August 2004.  This letter notified the Veteran of what evidence was necessary to establish entitlement to service connection.  The notice letter also explained what evidence VA would obtain on the Veteran's behalf, and what evidence the Veteran was to provide.  A letter sent in August 2007 provided notice of the type of evidence necessary to establish disability ratings or effective dates, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a supplemental statement of the case, issued most recently in June 2014.

The duty to assist has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran's service treatment records and private medical records have been obtained.  

These claims have been remanded multiple times, primarily in an attempt to locate records of the Veteran's reported hospitalization for heat stroke in 1972.  In July 2007, the Appeals Management Center (AMC) contacted the National Personnel Records Center (NPRC) and made a general request for the Veteran's clinical records from his hospitalization at an army hospital in Panama in 1972.  In September 2007, the NPRC responded that no search was possible because it was unable to identify 'Ft. WM. D. Davis Hospital' where the Veteran was treated.  

Pursuant to the Board's September 2008 remand, the AMC requested the Veteran's clinical records for his treatment in 1972 at the Gorgas Army Hospital at Fort Clayton in the Panama Canal Zone.  In April 2009, the NPRC responded that no records from the Gorgas Army Hospital were at NPRC.

Pursuant to the Board's October 2010 remand, the AMC sent a request to the NPRC in January 2011 to locate clinical records from January 1972 to December 1972, at the 'U.S. Army Troop Medical Center, Ft. WM. D. Davis' and the Gorgas Army Community Hospital.  NPRC responded that there was no listing in the NPRC index for the U.S. Army Troop Medical Center, Ft. WM. D. Davis Hospital for 1972, or the Gorgas Army Clinic/Hospital for 1972.  

The AMC also obtained a consular information sheet from the U.S. Embassy in Panama which indicated that records from the Gorgas Army Community Hospital, as well as the Coco Solo Hospital, are maintained by the National Archives and Records Administration (NARA).  A follow-up request for the Veteran's records was sent to NARA by the AMC, and in February 2011 NARA responded that the information sought was not in the custody of its holdings.  

A formal finding of the unavailability of these records was issued in November 2011 and the Veteran was informed of the unsuccessful attempts to locate the records in question that same month.

In February 2013, the Veteran identified three other facilities which he believed may have treated him for heat stroke during service.  Pursuant to the Board's April 2013 remand, the RO requested the Veteran's in-patient clinical records from the Panama Canal Zone's Coco Solo Hospital, Ft. Gulick Clinic, and Company A Infirmary in May 2013.  That same month, NARA responded that the records from Coco Solo Hospital were not at that location and a request should be made of the NPRC.  In May 2013 and in April 2014, the AMC requested records from all three facilities through the NPRC.  In May 2014, the NPRC responded and indicated that no records were available for any of the identified facilities.  A formal finding of the unavailability of these records was issued in May 2014 and, the Veteran was informed of the unsuccessful attempts to locate the records in question that same month.  

The duty to assist has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.

Additionally, the Veteran was afforded VA examinations in February 2011 and in March 2014.  The examination reports are adequate because the examiner conducted clinical evaluations, reviewed the medical history, interviewed the Veteran, and described the claimed disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection for certain chronic diseases will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Such disorders include cardiovascular-renal disease such as hypertension. 

The Veteran seeks service connection for a residual disability from a heat stroke and also for cardiovascular disease, to include hypertension.  He maintains that he was hospitalized for a massive heat stroke in 1972, at an Army hospital located in Panama.

These claims have been remanded multiple times, primarily in an attempt to locate records of the Veteran's reported hospitalization for heat stroke in 1972.  As previously discussed in detail, no such records have been located by the appropriate service departments.  The Veteran's available service treatment records do not contain any references to complaints, treatment, symptoms, or diagnoses of a heat stroke or residuals of a heat stroke and, do not reference any diagnoses or treatment related to hypertension or coronary artery disease.  His separation examination did not reveal any defects including residuals of heat stroke, coronary artery disease or hypertension.  

The Veteran has submitted lay statements from individuals who purport to have knowledge of his heat stroke in service.  In September 2007, A.V. wrote that when the Veteran worked with him in the local fire department, the Veteran told him about having a heat stroke during service and that he always carried extra water.  In a November 2011 statement, R.R. indicated that he served with the Veteran in Panama and on one occasion he witnessed the Veteran being cared for by the medics because he suffered a heat stroke.  R.R. further stated that a couple of weeks later, the Veteran told him that he had suffered a heat stroke and could not take the heat as before.

The Veteran also has provided written statements in which he indicates that he was treated for a massive heat stroke in service, but has no recollection of where he was treated or for how long, as he was unconscious.  He does indicate however, that since that event, he has had low tolerance to sun exposure and high temperatures.

The post-service medical records show diagnoses of hypertension and coronary artery disease many years after service.

In statements dated in October 2005 and in October 2012, Dr. C. indicated that the Veteran suffered a heat stroke in the Army with subsequent palpitations, hypertension and a history of heart surgery (ablation of the nerves of the heart that control the arrhythmias).  In the October 2012 statement Dr. C., indicated that these conditions are at least as likely as not related to the heat stroke the Veteran experienced in service.  

At VA examinations in February 2011, a VA examiner provided diagnoses of heat stroke resolved with no residual functional impairment; hypertension, and coronary artery disease.  The examiner indicated that none of the cardiovascular conditions were related to the one-time heat stroke in service.  The examiner explained that it is uncommon to have cardiovascular complications with a mild case of heat exhaustion.  The examiner also explained that the palpations and irregular heartbeat were not caused by the Veteran's heat stroke but rather by idiopathic ventricular tachycardia.  The hypertension was diagnosed in 1976 and the coronary artery disease was diagnosed in 1993; none of the service records show diagnoses or treatment for these conditions.

At a VA examination in March 2014, the Veteran reported that he was diagnosed with hypertension in 1976 and with coronary artery disease in 1993.  He also reported that he occasionally had shortness of breath and palpitations, but never complained about while in service and therefore those symptoms were not reflected in service records.  Following an interview with the Veteran, record review, and physical examination, the VA examiner opined that it is less likely than not that Veteran a chronic residual disability due to the heatstroke that occurred in service and less likely than not that the Veteran's coronary artery disease and hypertension, is proximately due to or the result of the in-service event or illness.  

The examiner's rationale was that the Veteran had a one-time event of heat stroke in 1971 from which he recovered uneventfully, without any chronic residual disability associated with it as shown by his service medical records.  The examiner explained that although the Veteran later developed some palpitations and irregular heart beat and was found by electrophysiological testing in 1990, those symptoms were caused by idiopathic ventricular tachycardia (and not by his heatstroke) and were successfully ablated by surgery in 1990.  The examiner further explained that it is uncommon to have cardiovascular complication with such a mild case, which medical professionals refer to as 'heat exhaustion.'  

"Idiopathic" is defined as "of unknown causation."  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995); see also, Dorland's Illustrated Medical Dictionary 905 (30th ed. 2003).

Based on the record, service connection is not warranted for residuals of a heat stroke, coronary artery disease and hypertension.

At the outset, the Board notes that the service records do not confirm the Veteran's current report of having suffered a heat stroke, either massive or mild in severity, during service.  However, even assuming that a heat stroke did occur in service, the probative medical evidence, which consists of the two VA opinions, establishes that the Veteran does not currently suffer from a chronic residual disability from that event.  The probative evidence also does not suggest an association between coronary artery disease and hypertension and the Veteran's service.  

The VA opinions are persuasive evidence against the Veteran's claim as the examiner reviewed the medical records and the Veteran's reported history, and conducted physical examinations.  The examiner is qualified through education, training, and experience to offer medical opinions and she supported her medical opinions with a clinical rationale.  

Dr. C.'s medical opinion regarding nexus has been considered, but no supporting rationale was provided.  Accordingly, the Board assigns it no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must provide a supportive reasoned analysis).

The Veteran's lay contentions regarding nexus also have been considered as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, however, the Veteran is not competent to diagnose a chronic residual disability from an episode of heat stroke that reportedly occurred more than 30 years ago because this is not within the ordinary knowledge a lay person.  He is also not competent to relate his current conditions of cardiovascular disease and hypertension to that same event or to any other aspect of service, as the causes of these two disabilities are not within the ordinary knowledge of a lay person.  The Veteran is not shown to be qualified through specialized education, training, or experience to diagnose a chronic disorder resulting from a heat stroke that occurred more than 30 years ago, or to provide a medical opinion regarding the etiology of coronary artery disease and hypertension.  Therefore, his lay contention is not competent evidence on the material issue of causal nexus.  Id.

Without a finding that the Veteran has chronic residuals from a heat stroke, service connection for residuals of a heat stroke cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence also does not suggest an association between coronary artery disease and hypertension and the Veteran's service.  Rather, the evidence reflects that these disabilities manifested many years after service.  There is no competent and probative evidence which establishes that the coronary artery disease and hypertension are causally related to the Veteran's service.  The Veteran's lay testimony regarding the issue of causal nexus is neither competent nor probative for the reasons already discussed.  Further, as hypertension first manifested in 1976 and coronary artery disease first manifested in 1993, it may not be presumed that either of these conditions had onset in service.

In sum, the preponderance of the evidence is against the claims of service connection for a residual disability from a heat stroke and also for cardiovascular disease, to include hypertension.  As such, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a residual disability due to heat stroke is denied.

Service connection for cardiovascular disease, to include hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


